UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ASPIRE JAPAN, INC. (Exact name of registrant as specified in Charter Delaware 000-51193 20-8326081 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5757 W. Century Blvd., Suite 700
